IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-17-00310-CV

                       IN THE INTEREST OF V.T.E., A CHILD



                               From the County Court at Law
                                    Ellis County, Texas
                                 Trial Court No. 93469CCL


                               MEMORANDUM OPINION

        Samantha D. appeals from a judgment that terminated the parent-child

relationship between her and her child, V.T.E.           1   After hearing all the evidence, the trial

court found by clear and convincing evidence that Samantha (1) knowingly placed or

knowingly allowed the child to remain in conditions or surroundings that endanger the

child, (2) engaged in conduct or knowingly placed the child with persons who engaged

in conduct that endangers the child, (3) constructively abandoned the child who has been

in the custody of the Department of Family and Protective Services for not less than six

months, (4) failed to comply with the provisions of a court order that specifically



1The trial court also terminated the parental rights of V.T.E.’s father; however, he is not a party to this
appeal.
established the actions necessary for her to obtain the return of the child, and (5) used a

controlled substance in a manner that endangered the health or safety of the child. TEX.

FAM. CODE ANN. § 161.001 (b) (1) (D) (E) (N) (O) (P) (West Supp. 2017). The trial court

further found by clear and convincing evidence that termination was in the best interest

of the child. TEX. FAM. CODE ANN. § 161.001 (b) (2) (West Supp. 2017). We affirm.

                                           Facts

        On March 25, 2016, Samantha gave birth to V.T.E. while she was in Texas visiting

her mother. V.T.E tested positive at birth for marijuana, and Samantha admitted to using

marijuana during the majority of her pregnancy. Medical providers determined that

V.T.E. was affected by maternal substance abuse. V.T.E. failed her newborn hearing

screening and had notable congenital malformations at birth. V.T.E. was placed in foster

care when she was four days-old. Samantha returned to California; however, she agreed

to participate in the services outlined in the temporary order issued by the trial court.

                                   Standard of Review

        In five issues Samantha argues that the evidence is legally and factually

insufficient to support the trial court’s findings on each of the grounds for termination.

Only one predicate act under section 161.001 (b) (1) is necessary to support a judgment of

termination in addition to the required finding that termination is in the child's best

interest. In re A.V., 113 S.W.3d 355, 362 (Tex.2003). In conducting a legal sufficiency

review in a parental termination case:

        [A] court should look at all the evidence in the light most favorable to the
        finding to determine whether a reasonable trier of fact could have formed
        a firm belief or conviction that its finding was true. To give appropriate

In the Interest of V.T.E.                                                              Page 2
        deference to the factfinder's conclusion and the role of a court conducting a
        legal sufficiency review, looking at the evidence in the light most favorable
        to the judgment means that a reviewing court must assume that the
        factfinder resolved disputed facts in favor of its finding if a reasonable
        factfinder could do so. A corollary to this requirement is that a court should
        disregard all evidence that a reasonable factfinder could have disbelieved
        or found to be incredible. This does not mean that a court must disregard
        all evidence that does not support the finding. Disregarding undisputed
        facts that do not support the finding could skew the analysis of whether
        there is clear and convincing evidence.

In re J.P.B., 180 S.W.3d 570, 573 (Tex.2005) (per curiam) (quoting In re J.F.C., 96 S.W.3d
256, 266 (Tex.2002)) (emphasis in J.P.B.).

        In a factual sufficiency review,

        [A] court of appeals must give due consideration to evidence that the
        factfinder could reasonably have found to be clear and convincing.... [T]he
        inquiry must be "whether the evidence is such that a factfinder could
        reasonably form a firm belief or conviction about the truth of the State's
        allegations." A court of appeals should consider whether disputed
        evidence is such that a reasonable factfinder could not have resolved that
        disputed evidence in favor of its finding. If, in light of the entire record, the
        disputed evidence that a reasonable factfinder could not have credited in
        favor of the finding is so significant that a factfinder could not reasonably
        have formed a firm belief or conviction, then the evidence is factually
        insufficient.

In re J.F.C., 96 S.W.3d 256, 266-67 (Tex.2002) (quoting In re C.H., 89 S.W.3d 17, 25

(Tex.2002)) (internal footnotes omitted) (alterations added).

                    Failure to Comply With the Provisions of a Court Order

        In the fourth issue, Samantha complains that the evidence is legally and factually

insufficient to support the trial court’s finding that she failed to comply with the

provisions of a court order. Section 161.001 (b) (1) (O) (West Supp. 2017) of the Texas




In the Interest of V.T.E.                                                                   Page 3
Family Code provides that the court may order termination of the parent-child

relationship if the court finds by clear and convincing evidence that the parent has:

               failed to comply with the provisions of a court order that specifically
        established the actions necessary for the parent to obtain the return of the
        child who has been in the permanent or temporary managing
        conservatorship of the Department of Family and Protective Services for
        not less than nine months as a result of the child's removal from the parent
        under Chapter 262 for the abuse or neglect of the child

        Samantha does not challenge that V.T.E. has been in the permanent or temporary

managing conservatorship of the Department of Family and Protective Services for not

less than nine months as a result of the child's removal from the parent under Chapter

262 for the abuse or neglect of the child. Therefore we will turn to whether Samantha

failed to comply with the provisions of a court order that specifically established the

actions necessary for her to obtain the return of V.T.E.

        Crystal Butcher, a caseworker with the Texas Department of Family and Protective

Services, testified that Samantha failed to comply with the following court ordered

services:

                Pay monthly child support
                Pay monthly medical support
                Not to possess, sell, distribute, utilize, consume or ingest alcohol or illegal
                 drugs or controlled substances
                Maintain full-time employment
                Refrain from engaging in criminal activity
                Keep the Department informed of any changes in her address or telephone
                 number
                Provide copies of her tax returns and bank statements for the past two years
                 and current pay stubs
                Submit medical history report forms to the Department
                Provide family medical history
                Attend and complete American Sign Language classes and demonstrate the
                 sign language in her visitation with V.T.E.
In the Interest of V.T.E.                                                                 Page 4
                Provide proof of completion of a twelve-step program through NA
                Attend regular visits with V.T.E.
                Maintain contact with her assigned caseworker

Butcher testified that Samantha testified positive for methamphetamines on more than

one occasion and that she also tested positive for marijuana and alcohol. Butcher stated

that Samantha did not exercise her visitation with V.T.E. for the first four months of

V.T.E’s life and then she missed her scheduled visitation in August 2016, December 2016,

and February 2017. Samantha has not attended visitation with V.T.E. since March 2017.

V.T.E. is deaf and sign language is her only access to language. Samantha did not attend

sign language classes and demonstrate sign language during her visitation with V.T.E.

Samantha is dependent on her paramour for support and has not demonstrated proof of

full-time employment.       Samantha sent Butcher a text message indicating that the

Department expected too much, and Butcher has not had contact with Samantha since

April 2017.

        Samantha argues that she substantially complied with the provisions of the court

order. Ground O does not quantify any particular number of provisions of the family

service plan that a parent must not achieve in order for the parental rights to be

terminated or the degree of a parent's conduct that will be deemed to be a failure to

achieve a particular requirement of the plan. See TEX. FAM. CODE ANN. § 161.001(b)(1)(O)

(West Supp. 2017); In Interest of B.H.R., No. 06-17-00081-CV, 2017 WL 5150852, *5 (Tex.

App.-Texarkana, November 7, 2017, no pet.). The record shows that Samantha did not

comply with numerous provisions of the court order. Accordingly, we find that the trial

court's determination that Samantha failed to comply with the requirements of the family

In the Interest of V.T.E.                                                          Page 5
service plan is supported by legally and factually sufficient evidence, and we overrule

the fourth point of error. Because we find that evidence is legally and factually sufficient

to support the trial court’s finding of a predicate act pursuant to Section 161.001 (b) (1)

(O), we need not reach the first, second, third, and fifth issues.

                                        Best Interest

        In the sixth issue, Samantha complains that the evidence is legally and factually

insufficient to support the trial court’s finding that termination is in the best interest of

V.T.E. In determining the best interest of a child, a number of factors have been

considered, including (1) the desires of the child; (2) the emotional and physical needs of

the child now and in the future; (3) the emotional and physical danger to the child now

and in the future; (4) the parental abilities of the individuals seeking custody; (5) the

programs available to assist these individuals; (6) the plans for the child by these

individuals; (7) the stability of the home; (8) the acts or omissions of the parent that may

indicate the existing parent-child relationship is not a proper one; and (9) any excuse for

the acts or omissions of the parent. Holley v. Adams, 544 S.W.2d 367, 372 (Tex.1976); In re

S.L., 421 S.W.3d 34, 38 (Tex.App.-Waco 2013, no pet.). The Holley factors focus on the best

interest of the child, not the best interest of the parent. In re S.L., 421 S.W.3d at 38. The

goal of establishing a stable permanent home for a child is a compelling state interest. Id.

The need for permanence is a paramount consideration for a child's present and future

physical and emotional needs. Id.

        V.T.E. is not able to express her desires; however, the record shows that her

emotional and physical needs are being met in her current placement. V.T.E. has special
In the Interest of V.T.E.                                                              Page 6
medical needs and requires extensive therapy and medical services. The record shows

that Samantha had another daughter with special needs who is now deceased and that

Samantha failed to provide necessary medical care for that child. Samantha has not

learned sign language to be able to communicate with V.T.E.               Samantha has not

maintained stable housing or employment to be able to care for V.T.E. Samantha

continues to have issues with substance abuse. Samantha did not attend the trial

terminating her parental rights to V.T.E. and has not had contact with the Department

since April 2017. We find that the evidence is legally and factually sufficient to support

the trial court’s finding that termination is in the best interest of the children. We overrule

the sixth issue on appeal.

                                         Conclusion

        We affirm the trial court’s judgment.



                                                   AL SCOGGINS
                                                   Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed February 28, 2018
[CV06]




In the Interest of V.T.E.                                                               Page 7